Title: To Thomas Jefferson from Peter Carr, 17 January 1803
From: Carr, Peter
To: Jefferson, Thomas


          
            Dear Sir
            Richmond. Janry 17th. 1803
          
          The appointment of Colo. Monroe as Envoy to the courts of France and Spain was communicated to us here, through the gazettes, two days ago. It is thought probable that no person has yet been selected as Secretary to the embassy. Under this impression, Mr. Lewis Harvie has requested, that I would mention him to you as wishing to fill that place. He appears, to feel very great anxiety for the success of this application, and I believe, some of his friends have written to Colo. Monroe on the subject. There is no man who would be farther from what is termed office-hunting, from the knowledge I have of him, than Mr. Harvie. But as he does not suppose there is any thing lucrative attached to this appointment, he hopes you will not consider this solicitation in that point of view, which might injure him, in your good opinion. You are too well acquainted with this young gentleman, to make it necessary for me to say a word to you, with respect to his talents and character. He requests that this application may not be made known; because if unsuccessful he might be placed in a point of view, which would be disagreeable. Mr. Harvie, is desirous to know your determination upon this subject, as early as possible. The nomination of Mr. Monroe meets with the most unqualified approbation of all parties here. His conduct whilst Governor, has extorted the applause of the Federalists in this place. We expect, to rise in the course of ten days, but hope, we shall before that time, adopt some resolution upon the subject of the Mississipi, of which Mr. Randolph’s will be the basis. Accept assurances Dear Sir of my affectionate attachment—
          
            P: Carr
          
        